DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-11 are currently pending in this application.  This communication is the first action on the merits (FAOM).

Examiner’s Note
The Examiner has cited particular paragraphs and figures in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the Applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.  Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Duplicate Claim Objections
Claim 8 is objected to because it is identical to claim 7, including both claims being dependent on claim 1.  Applicant is advised that should claim 7 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material, or acts to entirely perform the recited function.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “controller”, “detector”, “mission system”, “communication system” in claims 1-11.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The above-referenced claim limitations have been interpreted under 35 U.S.C. 112(f) because they use the generic placeholders “controller” and “detector” and the generic placeholder “system” followed by transition phrases “mission” and “communication”.  Furthermore, the generic placeholders are not preceded by structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claims 1-11 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) limitation:
1) “Detector” – mostly referred to as “sensor unit 17” or “sensors” in the specification. See pages 6-7 wherein a “sensor unit 17” is described as “detect[ing] the own aircraft position (including the longitude, the latitude, and the altitude) of6 the aircraft 1, the velocity and attitude of the aircraft, the wind power received by the bodywork, the wind direction, the weather, the barometric pressure, the temperature, the humidity, and the like around the bodywork.”  Thus, the Examiner interprets “detector” as any sensor that could be used to perform the functions described above.
2) “Mission system” – See page 6 “The mission system 15 includes a device (such as, for instance, an optical sensor for monitoring) corresponding to the mission of the aircraft 1.”  The Examiner interprets “mission system” as an optical sensor, such as a camera, or as any other device that could reasonably be used during a “mission” of an aircraft.
3) “Communication system” – See page 6 “The communication system 14 includes a device concerning the communication control of a radio device and the like.”  The Examiner interprets “communication system” as a radio or any other device that could be used for communications to and from an aircraft.
If Applicant wishes to provide further explanation or dispute the Examiner’s interpretation of the corresponding structure, Applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office Action.
If Applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), Applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f) or present sufficient showing that the claims recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


	Claim 3 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The claim recites “the control resource” while “control resources” was previously introduced in claim 1.  The Examiner interprets this instance in claim 3 as “the control resources”.  Appropriate correction is required.
Claims 6 and 9 are rejected under 35 U.S.C. 112(b) as being dependent on a rejected base claim, for being indefinite, and for failing to cure the deficiencies in the base claims.
	Claim 3 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term "too large" in claim 3 is a relative term which renders the claim indefinite.  The term "too large" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner interprets this as an instance where the computing load required to control the maneuvering and power systems of the aircraft is greater than the maximum computing capacity of the available controllers.
Claims 6 and 9 are further rejected under 35 U.S.C. 112(b) as being dependent on a rejected base claim, for being indefinite, and for failing to cure the deficiencies in the base claims.
	Claim 3 is further rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  The term "completely control" in claim 3 is a relative term which renders the claim indefinite.  The term "completely control" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner interprets this as an instance complete control results in the safe operation of the aircraft, and incomplete control would result in the aircraft crashing.
Claims 6 and 9 are further rejected under 35 U.S.C. 112(b) as being dependent on a rejected base claim, for being indefinite, and for failing to cure the deficiencies in the base claims.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ricci et al. (US 2013/0145482 A1, hereinafter “Ricci”).

Regarding claim 1, Ricci discloses a control system for a movable body, the control system being mountable on the movable body, the control system comprising: a plurality of controllers configured to control a plurality of functional systems of the movable body (See ¶¶13-14 “The vehicle can include one or more of: (a) a plurality of processing modules, a first processing module being in an active mode whereby the first processing module is in primary control of at least most vehicle functions and a second processing module being in a standby mode whereby the second processing module is ready to assume primary control of at least most vehicle functions”); and a detector configured to detect a movement situation of the movable body (See ¶52 “automotive navigation system”), wherein priorities corresponding to movement situations of the movable body are in advance assigned to each of the plurality of functional systems (See ¶¶150-151, which describes the functions of the critical system controllers and non-critical system controllers.  The Examiner understands the critical systems to be prioritized over non-critical systems.), and in a case at least one of the plurality of controllers malfunctions (See FIG. 5, which depicts a process for determining the health of each processing module, wherein a processing module may fail the health check), control resources of normal controllers, among the plurality of controllers, which do not malfunction are preferentially distributed to one or more of the functional systems having a high priority according to the movement situation of the movable body at that time (See ¶146 “If there is not enough processing power [for] all wanted functionalities, the processing modules may work together to prioritize critical vehicle functions ahead of non-critical functions”).  

	Regarding claim 7, Ricci discloses the control system for a movable body according to claim 1, wherein the plurality of controllers comprise a backup controller configured to control (See ¶¶13-14 “The vehicle can include one or more of: (a) a plurality of processing modules, a first processing module being in an active mode whereby the first processing module is in primary control of at least most vehicle functions and a second processing module being in a standby mode whereby the second processing module is ready to assume primary control of at least most vehicle functions”).  

With respect to claim 8, all the limitations have been analyzed in view of claims 1 and 7, and it has been determined that claim 8 does not teach or define any new limitations beyond those previously recited in claims 1 and 7; therefore, claim 8 is rejected over the same rationale as claims 1 and 7.

With respect to claim 10, all the limitations have been analyzed in view of claim 1, and it has been determined that claim 10 does not teach or define any new limitations beyond those previously recited in claim 1; therefore, claim 10 is rejected over the same rationale as claim 1.

With respect to claim 11, all the limitations have been analyzed in view of claim 1 save for a non-transitory storage medium that includes a control program that performs the functions of the systems recited in claim 1 (See ¶141, which describes a memory that stores application programming or instructions to perform the methods of the disclosure).  Besides these limitations that have now been mapped, it has been determined that claim 11 does not teach or .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ricci in view of Ortiz et al. (US 2019/0041851 A1, hereinafter “Ortiz”).

	Regarding claim 2, Ricci discloses the control system for a movable body according to claim 1, wherein the moveable body may be an aircraft (See ¶70 “aircraft”) operating under normal conditions (See ¶133 “These operating modes describe the manner in which first and second (redundant) devices operate under normal conditions”) and wherein critical functions are given a high priority during the operation of the moveable body (See ¶146 “If there is not enough processing power [for] all wanted functionalities, the processing modules may work together to prioritize critical vehicle functions ahead of non-critical functions”).  
	Ricci does not disclose a maneuvering system and a power system that are essential to flight 22continuation of the aircraft among the plurality of functional systems are considered flight critical regardless of a flight state of the aircraft.  However, Ortiz, in the same field of invention, discloses this limitation (See ¶26 “’flight control’ or ‘flight critical’ functionality refer interchangeably to functionality of a UAV that relates to a critical component or functionality of the UAV whose failure, malfunction, or absence results in loss of one or more flight functions or even a catastrophic failure of the UAV.”  See also ¶39 and ¶43, which describe the maneuvering and power systems being part of critical functionality of the aircraft.  The Examiner understands Ortiz to teach this flight critical functionality regardless of a flight state of the aircraft.  In other words, the flight critical functionalities are critical during all types of flight.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Ricci with those of Ortiz in order to prioritize flight-critical systems, such as a maneuvering and power system, in the event that processing resources are unexpectedly decreased during the flight of an aircraft.  The disclosure of Ortiz goes on to elaborate on the differences between flight-critical systems and mission systems, and it is clear that the functionality of flight-critical systems should be prioritized in order ensure the safe operation of an aircraft.  One of ordinary skill in the art would have been motivated to combine this teaching of Ortiz with the system of Ricci in order prioritize the safety of an aircraft in the event that controllers aboard the aircraft unexpectedly malfunction.

Allowable Subject Matter
	Claims 3-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if amended to overcome the 35 U.S.C. 112(b) rejections 

Conclusion
	Any inquiry concerning this or any earlier communication from the Examiner should be directed to Examiner Sean Quinn, whose telephone number is (571) 272-6812.  Sean can normally be reached Monday-Friday from 8AM to 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by phone are unsuccessful, the Examiner’s supervisor, John Olzewski, can be reached at (571) 272-2706.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/SEAN P. QUINN/Examiner, Art Unit 3669

/NAVID ZIAEIANMEHDIZADEH/Primary Examiner, Art Unit 3669